SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

177
CA 13-01122
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


DELVIR, LLC, PLAINTIFF-APPELLANT,

                     V                                           ORDER

TRM ARCHITECTURE, DESIGN & PLANNING, P.C.,
DEFENDANT-RESPONDENT.


THE KNOER GROUP, PLLC, BUFFALO (CHANEL T. MCCARTHY OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

LIPPES MATHIAS WEXLER FRIEDMAN LLP, BUFFALO (MARK DAVIS OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered October 10, 2011. The order denied the motion
of plaintiff for, inter alia, summary judgment dismissing the
counterclaims and declaring that defendant’s mechanic’s lien is void.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court